       Case 4:18-cr-00145-YGR Document 58-2 Filed 01/28/21 Page 1 of 24




                                            EXHIBIT A
                                                       EXHIBITS IN SUPPORT OF NOTICE OF
                                                       AND RENEWED MOTION UNDER 18
                                                       U.S.C. 3582(C) FOR REDUCTION OF
                                                       SENTENCE (COMPASSIONATE
                                                       RELEASE)



RENEWED MOTION FOR REDUCTION OF SENTENCE (COMPASSIONATE RELEASE)
EXH., JOHNSON, CR 18–145 YGR
              Case 4:18-cr-00145-YGR Document 58-2 Filed 01/28/21 Page 2 of 24


P-Al. Ceti;                   re            \,^


                                        FCC LOMPOC USP

                                       INMATE BULLETIN

                 COVID-19 / Enhanced Preventative Measures — Phase X
 Due to an increase in positive cases among the inmate population at the USP, it is vital that we
 implement preventative measures and secure the inmate population for the safety and security
 of inmates and staff. This modification of operations is not punitive and will only be utilized until
 the current spikes in cases can be curtailed.
 As part of these enhanced preventative measures, we will be implementing the following:
         Units will remain secured within cells
         Food Service detail will be permitted to work
         Trash / Corridor Orderlies will be permitted to work
         Laundry detail will be permitted to work
 Feeding and Pill line will be administered in the units. Inmates will be permitted out of thei\r \cell
 to retrieve pill line and chow and return to their cell.
 Orderlies will be permitted to be out in the unit for cleaning/sanitizing functions. No more than 2
 orderlies should be out at a time. Emphasis should be put on sanitizing/cleaning showers, ice
 machines, common areas, tables, hand rails, water dispensers.
 Due to the sanitation risk phones and computers will not be active at this time.
 Sanitation materials will be made available for inmate cells and personal use.
 Inmates will be permitted to shower on a structured basis. Ranges A, C, E will shower Monday,
 Wednesday, and Friday and Ranges B, D, F will shower Tuesday, Thursday, and Saturday.
 Showers will be conducted one range at a time. Inmates on the range will be permitted out for
 an hour and a half.
 K-Unit will be limited to,one inmate per shower out at a time.
 ANY SOCIALIZING AT DOORS OF INMATES ON OTHER RANGES WILL RESULT IN
 DISCIPLINARY ACTION AND MAY RESULT IN THE LOSS OF OUT OF CELL TIME.
 Reminder: NO INMATE CONTACT WILL BE PERMITTED. Social distancing and use of
 face coverings will be strictly enforced.
 You play a critical role in mitigating COVID-19. It is important we work together to ensure the
 health and safety of everyone concerned.




 Patricia V. Bradley, Complex Warden                                           12-30-2020
       Case 4:18-cr-00145-YGR Document 58-2 Filed 01/28/21 Page 3 of 24




                                            EXHIBIT B
                                            FILED UNDER SEAL
                                                       EXHIBITS IN SUPPORT OF NOTICE OF
                                                       AND RENEWED MOTION UNDER 18
                                                       U.S.C. 3582(C) FOR REDUCTION OF
                                                       SENTENCE (COMPASSIONATE
                                                       RELEASE)

RENEWED MOTION FOR REDUCTION OF SENTENCE (COMPASSIONATE RELEASE)
EXH., JOHNSON, CR 18–145 YGR
       Case 4:18-cr-00145-YGR Document 58-2 Filed 01/28/21 Page 4 of 24




                                            EXHIBIT C
                                                       EXHIBITS IN SUPPORT OF NOTICE OF
                                                       AND RENEWED MOTION UNDER 18
                                                       U.S.C. 3582(C) FOR REDUCTION OF
                                                       SENTENCE (COMPASSIONATE
                                                       RELEASE)



RENEWED MOTION FOR REDUCTION OF SENTENCE (COMPASSIONATE RELEASE)
EXH., JOHNSON, CR 18–145 YGR
Case 4:18-cr-00145-YGR Document 58-2 Filed 01/28/21 Page 5 of 24
                       Case 4:18-cr-00145-YGR Document 58-2 Filed 01/28/21 Page 6 of 24
                                                           Bureau of Prisons                       **SENSITIVE BUT UNCLASSIFIED**

                                                         Psychology Services
                                                          Independent Study
Inmate Name:        JOHNSON, ALAN                                                                        Reg #:     24862-111
Date of Birth:                                       Sex:          M          Facility: LOM              Unit Team: F
Date:               11/19/2019 08:04                 Provider:     Samonte-Rillo, Jennifer Psych

 Comments
    On 11/19/2019, inmate JOHNSON completed Psychology Service's Custom Designed Self-Help Library Program:
    "Childhood Trauma". He programmed weekly, working at his own pace, until he completed the materials. He was also
    given a certificate of completion.


Completed by Samonte-Rillo, Jennifer Psych Tech on 11/26/2019 08:07




Generated 11/26/2019 08:07 by Samonte-Rillo, Jennifer Psych   Bureau of Prisons - LOM                                Page 1 of 1
                       Case 4:18-cr-00145-YGR Document 58-2 Filed 01/28/21 Page 7 of 24
                                                           Bureau of Prisons                       **SENSITIVE BUT UNCLASSIFIED**

                                                         Psychology Services
                                                          Independent Study
Inmate Name:        JOHNSON, ALAN                                                                        Reg #:     24862-111
Date of Birth:                                       Sex:          M          Facility: LOM              Unit Team: F
Date:               02/11/2020 14:13                 Provider:     Samonte-Rillo, Jennifer Psych

Comments
  Inmate JOHNSON completed Psychology Service's custom designed Self-Help Library Program- "Interpersonal Issues:
  Relationships" with ample detail. He programmed weekly, working at his own pace, until he completed materials.
  Additionally, JOHNSON submitted a one-page essay summarizing what he has learned and how he plans to use this
  information in his daily life. He will be given a certificate.


Completed by Samonte-Rillo, Jennifer Psych Tech on 02/25/2020 14:16




Generated 02/25/2020 14:16 by Samonte-Rillo, Jennifer Psych   Bureau of Prisons - LOM                                Page 1 of 1
                       Case 4:18-cr-00145-YGR Document 58-2 Filed 01/28/21 Page 8 of 24
                                                           Bureau of Prisons                       **SENSITIVE BUT UNCLASSIFIED**

                                                         Psychology Services
                                                          Independent Study
Inmate Name:        JOHNSON, ALAN                                                                        Reg #:     24862-111
Date of Birth:                                       Sex:          M          Facility: LOM              Unit Team: F
Date:               02/25/2020 14:15                 Provider:     Samonte-Rillo, Jennifer Psych

Comments
  Inmate JOHNSON completed Psychology Service's custom designed Self-Help Library Program- "Grief and Loss" with a
  considerable amount detail and effort. He programmed weekly, working at his own pace, until he completed materials.
  Additionally, JOHNSON submitted a one-page essay summarizing what he has learned and how he plans to use this
  information in his daily life. He will be given a certificate.


Completed by Samonte-Rillo, Jennifer Psych Tech on 02/25/2020 14:16




Generated 02/25/2020 14:16 by Samonte-Rillo, Jennifer Psych   Bureau of Prisons - LOM                                Page 1 of 1
Case 4:18-cr-00145-YGR Document 58-2 Filed 01/28/21 Page 9 of 24
Case 4:18-cr-00145-YGR Document 58-2 Filed 01/28/21 Page 10 of 24
Case 4:18-cr-00145-YGR Document 58-2 Filed 01/28/21 Page 11 of 24
Case 4:18-cr-00145-YGR Document 58-2 Filed 01/28/21 Page 12 of 24
Case 4:18-cr-00145-YGR Document 58-2 Filed 01/28/21 Page 13 of 24
      Case 4:18-cr-00145-YGR Document 58-2 Filed 01/28/21 Page 14 of 24




                                            EXHIBIT D
                                                       EXHIBITS IN SUPPORT OF NOTICE OF
                                                       AND RENEWED MOTION UNDER 18
                                                       U.S.C. 3582(C) FOR REDUCTION OF
                                                       SENTENCE (COMPASSIONATE
                                                       RELEASE)



RENEWED MOTION FOR REDUCTION OF SENTENCE (COMPASSIONATE RELEASE)
EXH., JOHNSON, CR 18–145 YGR
                                                    42-2 Filed 01/28/21
                    Case 4:18-cr-00145-YGR Document 58-2       07/16/20 Page 15
                                                                             14 of 24
                                                                                   15

                                               FEDERAL PUBLIC DEFENDER
                                                  NORTHERN DISTRICT OF CALIFORNIA
                                              13TH FLOOR FEDERAL BUILDING - SUITE 1350N
                                                          1301 CLAY STREET
                                                         OAKLAND, CA 94612


STEVEN G. KALAR                                                                                Telephone: (510) 637-3500
 Federal Public Defender                                                                              Fax: (510) 637-3507
HANNI M. FAKHOURY                                                                           Email: Hanni_Fakhoury@fd.org
 Assistant Federal Public Defender



                                                         May 18, 2020

          DELIVERED VIA EMAIL TO LOX/EXECASSISTANT@BOP.GOV

          Warden
          USP Lompoc
          3901 Klein Blvd.
          Lompoc, CA 93436


                    RE:        Request for Compassionate Release/Reduction in Sentence on Behalf of Alan
                               Johnson, (BOP no. 24862-111)

          Dear Warden :

          Pursuant to 18 U.S.C. § 3582(c), BOP Program Statement 5050.50 and the March 26, 2020 and
          April 3, 2020 Memorandums of Attorney General William Barr, I am writing on behalf of my
          client, Alan Johnson, an inmate at FCI Lompoc, to request compassionate release.

          Mr. Johnson was sentenced in 2016 to serve 86 months for distributing cocaine base in Northern
          District of California case 18-145. Mr. Johnson has served close to half of his sentence and his
          release date is May 25, 2024. Compassionate release is authorized under 18 U.S.C. §
          3582(c)(1)(A)(i) for “extraordinary and compelling reasons.”

          Because Mr. Johnson is a 42 year old African American male with a documented history of
          kidney stones, he is at a heightened risk for serious illness or death if he catches COVID-19 at
          your facility. As of the date of this letter, 870 inmates have tested positive for COVID-19 at FCI
          Lompoc, an infection rate of close to 80%. Compassionate release, or alternatively releasing Mr.
          Johnson onto home confinement, reduces the chances Mr. Johnson will suffer serious illness if
          and when he catches COVID-19. Releasing Mr. Johnson is consistent with Attorney General
          Barr’s March 26, 2020 memorandum, as he is an older and vulnerable inmate. Mr. Johnson has a
          release plan which could include returning to Northern California and/or possibly residing in a
          halfway house until he can secure stable residence.

          Thus, I request you consider Mr. Johnson for compassionate release or home confinement on
          account of these extraordinary and compelling reasons. Please confirm receipt of this letter in
          writing and provide a written response.
                                      42-2 Filed 01/28/21
      Case 4:18-cr-00145-YGR Document 58-2       07/16/20 Page 16
                                                               15 of 24
                                                                     15

Alan Johnson, 24862-111
May 18, 2020
Page 2

                                      Sincerely,

                                      STEVEN G. KALAR
                                      Federal Public Defender
                                      Northern District of California


                                      HANNI M. FAKHOURY
                                      Assistant Federal Public Defender
      Case 4:18-cr-00145-YGR Document 58-2 Filed 01/28/21 Page 17 of 24




                                            EXHIBIT E
                                                       EXHIBITS IN SUPPORT OF NOTICE OF
                                                       AND RENEWED MOTION UNDER 18
                                                       U.S.C. 3582(C) FOR REDUCTION OF
                                                       SENTENCE (COMPASSIONATE
                                                       RELEASE)



RENEWED MOTION FOR REDUCTION OF SENTENCE (COMPASSIONATE RELEASE)
EXH., JOHNSON, CR 18–145 YGR
                    Case 4:18-cr-00145-YGR Document 58-2 Filed 01/28/21 Page 18 of 24

                                               FEDERAL PUBLIC DEFENDER
                                                  NORTHERN DISTRICT OF CALIFORNIA
                                              13TH FLOOR FEDERAL BUILDING - SUITE 1350N
                                                          1301 CLAY STREET
                                                         OAKLAND, CA 94612


STEVEN G. KALAR                                                                                   Telephone: (510) 637-3500
 Federal Public Defender                                                                                 Fax: (510) 637-3507
HANNI M. FAKHOURY                                                                              Email: Hanni_Fakhoury@fd.org
 Assistant Federal Public Defender



                                                       January 21, 2021

          DELIVERED VIA EMAIL TO LOX-EXECASSISTANT-S@BOP.GOV

          Warden
          USP Lompoc
          3901 Klein Blvd.
          Lompoc, CA 93436


                    RE:        2nd Request for Compassionate Release/Reduction in Sentence on Behalf of
                               Alan Johnson, (BOP no. 24862-111)

          Dear Warden:

          Pursuant to 18 U.S.C. § 3582(c), BOP Program Statement 5050.50 and the March 26, 2020 and
          April 3, 2020 Memorandums of Attorney General William Barr, I am writing on behalf of my
          client, Alan Johnson, an inmate at FCI Lompoc, to request compassionate release. This is my
          second request for Mr. Johnson; I previously submitted a request on May 18, 2020, which was
          denied by the BOP.

          Mr. Johnson was sentenced in 2016 to serve 86 months for distributing cocaine base in Northern
          District of California case 18-145-YGR. Mr. Johnson has served close to half of his sentence
          and his release date is May 25, 2024. Compassionate release is authorized under 18 U.S.C. §
          3582(c)(1)(A)(i) for “extraordinary and compelling reasons.”

          As documented in his BOP medical records, Mr. Johnson is a 42 year old African American man
          suffering from stage 2 chronic kidney disease, hypertension, asthma, hyperglycemia and obesity.
          All of these health factors place him at a significantly heightened risk for serious illness or death
          if he catches COVID-19 at your facility.

          Mr. Johnson’s initial request for compassionate release was denied at a time when the pandemic
          seemed to be receding. Unfortunately that was an illusion; the pandemic is currently raging at an
          uncontrollable pace across the United States, California and the BOP.
          Case 4:18-cr-00145-YGR Document 58-2 Filed 01/28/21 Page 19 of 24

Alan Johnson, 24862-111
January 21, 2021
Page 2

Lompoc in particular has struggled with containing COVID-19 since the outset of the pandemic.
In April 2020, Lompoc exploded with almost 100 reported COVID-19 cases, the BOP’s first
and, at the time, worst outbreak of COVID-19 across the nation. 1

The Department of Justice’s Office of the Inspector General conducted a remote inspection of
the Lompoc complex in July 2020, and published several troubling findings on the facility’s
inability to curb the initial spread of COVID-19. Problems at Lompoc included a “preexisting
shortage of medical staff,” as well as an “insufficient number of correctional staff members . . .
[which] delay[ed] full implementation of staff movement restrictions.” 2 Additionally, Lompoc’s
“initial screening process was not fully effective,” resulting in two symptomatic staff members
coming to work unimpeded in late March 2020. Lompoc staff also “did not seek to test or isolate
an inmate” who reported COVID-19 symptoms on March 22, and who tested positive for the
disease eight days later at a local hospital. Moreover, Lompoc’s “physical characteristics,” “lack
of a permanent leadership team,” and its “extremely limited” use of home confinement to assist
with social distancing all contributed to the rapid spread of COVID-19 throughout the facility. 3

In May 2020, the American Civil Liberties Union (“ACLU”) filed a class action lawsuit against
Lompoc, and the U.S. District Court for the Central District of California has already granted a
preliminary injunction, ordering the Lompoc correctional complex to expedite evaluation of class
members’ suitability for release to home confinement. 4

Cases in Lompoc have begun to steadily climb again in recent weeks, consistent with the surge
of infections across the country. As of this letter, USP Lompoc has a total of 36 confirmed active
cases among inmates, and 6 active cases among staff. 5 Of the 1,160 prisoners at USP Lompoc,
209 have tested positive for COVID-19, 6 a positivity rate of 18%, which is significantly higher
than the statewide positivity rate of 11.3%. 7 Lompoc FCI, which is in the same complex as the
USP, has fared even worse: of the 893 inmates tested, 646—an astronomical 72%—tested
positive for COVID-19. 8 There have been a total of four inmate deaths at the Lompoc
complex—the most recent of which was announced on December 16, 2020. 9




1
    Richard Winton, Los Angeles Times, “Coronavirus outbreak at Lompoc is the worst in the nation,”
https://www.latimes.com/california/story/2020-04-16/coronavirus-outbreak-at-lompoc-federal-
prison-is-worst-in-nation-with-69-inmates-25-staff-infected (reporting 69 inmates and 25 staff
members infected in April 2020).
2
  DOJ, OIG Pandemic Response Report 20-086, Remote Inspection of Federal Correctional Complex
Lompoc, Jul. 2020, https://oig.justice.gov/sites/default/files/reports/20-086.pdf.
3
  Id.
4
  Torres v. Milusnic, 472 F. Supp. 3d 713, 746-47 (C.D. Cal. 2020).
5
  Federal Bureau of Prisons, “COVID-19 Coronavirus,” https://www.bop.gov/coronavirus/.
6
  Id.
7
  State of California, “Tracking COVID-19 in California,” https://covid19.ca.gov/state-dashboard/.
8
  Federal Bureau of Prisons, “COVID-19 Coronavirus,” https://www.bop.gov/coronavirus/.
9
  ABC/CBS, KEYT News, “Inmate at Lompoc Prison dies from COVID-19,”
https://keyt.com/news/top-stories/2020/12/16/inmate-at-the-lompoc-prison-dies-from-covid-19/.
          Case 4:18-cr-00145-YGR Document 58-2 Filed 01/28/21 Page 20 of 24

Alan Johnson, 24862-111
January 21, 2021
Page 3

In December 30, 2020, Lompoc moved to Phase X of its “enhanced preventative measures” to
combat the “current spikes in cases” of COVID-19. As part of these measures, inmates will once
more be confined to their cells indefinitely, and are only permitted to leave to pick up medication
and food, and to shower three times a week. Inmates are also barred from using phones and
computers “due to the sanitation risk,” and any “contact” or “socializing” between inmates is
strictly prohibited. 10 The classes and programming that Mr. Johnson had been participating in
have been suspended, and inmates spend the vast majority of their day within their cells. These
restrictions closely resemble the precautions that were first implemented in Phase IV on March
26, 2020, when inmates were confined to their cells almost exclusively, and only permitted to
leave for one hour every other day.

These restrictive measures did little to curtail the explosion of COVID-19 in Lompoc in April
and there is little reason to expect a different result now. It is a miracle that Mr. Johnson has
managed to survive through ten months of a deadly pandemic, incarcerated at the epicenter of the
BOP’s single worst outbreak of COVID-19, without catching the disease himself.

Compassionate release, or alternatively releasing Mr. Johnson onto home confinement, reduces
the chances Mr. Johnson will suffer serious illness if and when he catches COVID-19. Releasing
Mr. Johnson is consistent with the Attorney General’s March 26, 2020 memorandum, as he is an
older and vulnerable inmate. Mr. Johnson has a viable release plan, which includes returning to
Northern California to reside in a halfway house until he can secure stable residence and
receiving medical care through Medi-Cal.

Thus, I renew my request that you consider Mr. Johnson for compassionate release or home
confinement on account of these extraordinary and compelling reasons. Please confirm receipt
of this letter in writing and provide a written response.

                                                  Sincerely,

                                                  STEVEN G. KALAR
                                                  Federal Public Defender
                                                  Northern District of California


                                                  HANNI M. FAKHOURY
                                                  Assistant Federal Public Defender




10
     FCC Lompoc USP, “Inmate Bulletin: COVID-19/Enhanced Preventative Measures – Phase X.”
      Case 4:18-cr-00145-YGR Document 58-2 Filed 01/28/21 Page 21 of 24




                                            EXHIBIT F
                                                       EXHIBITS IN SUPPORT OF NOTICE OF
                                                       AND RENEWED MOTION UNDER 18
                                                       U.S.C. 3582(C) FOR REDUCTION OF
                                                       SENTENCE (COMPASSIONATE
                                                       RELEASE)



RENEWED MOTION FOR REDUCTION OF SENTENCE (COMPASSIONATE RELEASE)
EXH., JOHNSON, CR 18–145 YGR
          Case 4:18-cr-00145-YGR Document 58-2 Filed 01/28/21 Page 22 of 24
  WXRA3         *           INMATE DISCIPLINE DATA           *     01-12-2021
PAGE 001 OF 001 *     CHRONOLOGICAL DISCIPLINARY RECORD      *     12:27:51

REGISTER NO: 24862-111 NAME..: JOHNSON, ALAN
FUNCTION...: PRT       FORMAT: CHRONO    LIMIT TO ___ MOS PRIOR TO 01-12-2021




G5401       DISCIPLINE DATA DOES NOT EXIST FOR THIS INMATE
      Case 4:18-cr-00145-YGR Document 58-2 Filed 01/28/21 Page 23 of 24




                                            EXHIBIT G
                                                       EXHIBITS IN SUPPORT OF NOTICE OF
                                                       AND RENEWED MOTION UNDER 18
                                                       U.S.C. 3582(C) FOR REDUCTION OF
                                                       SENTENCE (COMPASSIONATE
                                                       RELEASE)



RENEWED MOTION FOR REDUCTION OF SENTENCE (COMPASSIONATE RELEASE)
EXH., JOHNSON, CR 18–145 YGR
       Case 4:18-cr-00145-YGR Document 58-2 Filed 01/28/21 Page 24 of 24




                                                                                   December 10, 2020



To: Judge Gonzalez-Rogers



your honor



        i write to you asking to reconsider my early release due to this pandemic. i am no longer

the man you sentenced in 2019 i have grown and matured. in my pat prison terms i wanted

nothing but to get out and continue what i was doing. this time i have equipped mysel with many

tools to better myself in society far as employment and drug education. i understand the problem

i had and i have been working very hard on myself and my drug problem. throuh the psychology

department i have been doin additional classes and booklets addressing those issues to help me in

certain areas. i have my carpenters certificate and many other hours in oher classes toward my

future. hi prison sentence at first was terrible for me but as i started to use it corectly im

confident in my successful return to society and that i will never see prison again. No there is no

guarantee bu i can say hat i now kno how o ask for help when i have problems o to meetings ask

pobation to assist me and not do things as i use to see fit. i also have many people behind me o

help me stay on the right track and off drugs and to be a productive member in society


Alan Johnson
